                                                            ORDERED ACCORDINGLY.


                                                             Dated: July 2, 2021



 1
 2                                                           _________________________________
                                                             Brenda K. Martin, Bankruptcy Judge
 3
 4
 5
 6
 7
                       IN THE UNITED STATES BANKRUPTCY COURT
 8
                                     THE DISTRICT OF ARIZONA
 9
     In re:                                        Chapter 11 Proceedings
10
11 WOODBRIDGE HOSPITALITY, L.L.C.,                 Case No.2:21-bk-04096-BKM

12                         Debtor.                 ORDER AUTHORIZING DEBTOR’S
                                                   USE OF CASH COLLATERAL
13
                                                   THROUGH SEPTEMBER 29, 2021
14
15            Upon consideration of:

16            a)    Woodbridge Hospitality, LLC’s (“Debtor”) Motion for Order Authorizing

17 Debtor’s Use of Cash Collateral to Pay Operating Expenses (“Cash Collateral Motion”)
18 [Dkt. No. 37];
19            b)    the Debtor’s Omnibus Statement of Facts In Support Of Motions To Approve

20 (A) Interim Unsecured Debtor-In-Possession Financing, (B) The Debtor’s Use Of Cash
21 Collateral, (C) The Sale Of Property, (D) The Assumption Of The Endeavors Subcontract,
22 (E) The Retention Of Ledgestone Hospitality As Management Company, And (F) Other
23 “First Day” Motions (the “Statement of Facts”) [Dkt. No. 33] together with the Declaration
                                                 1


24   of Sukhbinder Khangura (“Khangura Declaration”) [Dkt. No. 36] and (ii) Declaration of

25   Michael Harris (“Harris Declaration”) [Dkt. No. 34];

26
27
     Unless otherwise indicated, capitalized terms used herein shall have the meanings given to
     1

28 them in the Statement of Facts.

Case 2:21-bk-04096-BKM        Doc 128 Filed 07/02/21 Entered 07/06/21 08:30:31        Desc
                               Main Document    Page 1 of 5
 1          c)     The notice of non-consent to use of cash collateral [Dkt. No. 32], motion to
 2   prohibit use of cash collateral [Dkt. No. 29], objection to, among other things, the Debtor’s
 3   use of cash collateral [Dkt. No. 56], and supplemental objection to the Debtor’s use of cash
 4   collateral [Dkt. No. 108] (collectively, the “Lender’s Objections”) filed by Wilmington Trust,
 5   National Association, as Trustee, for the benefit of the holders of COMM 2015-CCRE26
 6   Mortgage Trust Commercial Mortgage Pass-Through Certificates (the “Lender”);
 7          d)     The objection to the Debtor’s Cash Collateral Motion (“Maxim Objection”)
 8   [Dkt. No. 58] filed by Maxim Commercial Capital, LLC (“Maxim”);
 9          e)     The notice of non-consent to use of cash collateral [Dkt. No. 32] filed by the
10   Arizona Department of Revenue;
11          f)     The revised, weekly, cash collateral budget for the period from June 17, 2021
12   through September 29, 2021 attached hereto as Exhibit “A” (the “Budget”); and
13          g)     The arguments of counsel at the hearings concerning the Cash Collateral
14   Motion on June 9, 2021 at 2 p.m., June 17, 2021 at 11 a.m. and June 24, 2021 at 1:30 p.m.;
15          and good cause appearing therefore,
16          IT IS HEREBY ORDERED as follows:
17          A.     The Cash Collateral Motion is hereby approved and granted, as modified by
18   this Order, through and including September 29, 2021.
19          B.     Except as provided herein, the Lender’s Objections and the Maxim Objection
20   are over-ruled and denied.
21          C.     The ADOR’s non-consent to the use of cash collateral has been addressed
22   pursuant to the Budget.
23          D.     The Debtor is authorized to use its cash, revenues and proceeds (“Cash
24   Collateral”) to pay expenses in accordance with the Budget (with a 10% variance), including
25   adequate protection payments to the Lender in the amount of $80,000 per month for the
26   months of July, August and September 2021, beginning on July 15, 2021 (the “Adequate
27   Protection Payments”).
28          E.     In addition to the amounts set forth in the Budget, the Debtor is authorized to

Case 2:21-bk-04096-BKM         Doc 128 Filed 07/02/21
                                                 2     Entered 07/06/21 08:30:31        Desc
                                Main Document    Page 2 of 5
 1   use Cash Collateral to pay fees to the United States Trustee’s office as such fees come due.
 2          F.     Nothing herein shall be deemed to be a finding, conclusion, admission or
 3   concession that the Lender is entitled to receive or to be paid default interest on its asserted
 4   claim, and nothing herein shall prejudice any party’s rights with respect to the manner in
 5   which the Adequate Protection Payments are or shall be applied to the Lender’s allowed
 6   claim, if any, and all parties reserve their respective rights and arguments in these regards.
 7          G.     Nothing in this Order shall prevent the Debtor, the Lender and Maxim from
 8   agreeing to the use of Cash Collateral for items that are not included in the Budget
 9          H.     As additional adequate protection of its interests, and as adequate protection of
10   Maxim’s interests, if any, the Lender and Maxim (collectively, the “Secured Creditors”) shall
11   have a replacement lien (with the same validity, extent and priority as their respective pre-
12   petition liens) in post-petition Cash Collateral to the extent that their respective interests in
13   the pre-petition Cash Collateral are diminished.
14          I.     The Debtor and the Secured Creditors reserve their rights regarding any matters
15   or issues not specifically addressed in this Order. Nothing in this Order will be deemed or
16   construed as an admission or waiver by the Debtor or the Secured Creditors as to adequate
17   protection, or any other issue in the Bankruptcy Case.
18          J.     This Order shall be binding upon and inure to the benefit of the Debtor and its
19   successors and assigns.
20          SO ORDERED as of the date set forth above.
21

22

23

24

25

26

27

28

Case 2:21-bk-04096-BKM         Doc 128 Filed 07/02/21
                                                 3     Entered 07/06/21 08:30:31           Desc
                                Main Document    Page 3 of 5
                   EXHIBIT A




Case 2:21-bk-04096-BKM   Doc 128 Filed 07/02/21 Entered 07/06/21 08:30:31   Desc
                          Main Document    Page 4 of 5
                                                                                                                                                                      Suites on Scottsdale - Cash Flow - 2021



                                                                                             June-21                                         July-21                                                            August-21                                                         September-21                                October-21
                                                                                             Budget                                          Budget                                                              Budget                                                              Budget
                                                                                     6/17-6/23     6/24-6/30         7/01-7/07      07/08-07/14 07/15-07/21       07/22-07/28     07/29-08/04         08/05-08/11      08/12-08/18       08/19-08/25      08/26-09/1       09/02-09/08    09/09-09/15        09/16-09/22     09/23/09/29
                                                   Beginning Cash Balance*          $180,331.62     $ 59,303.43     $106,860.31     $ 57,378.42    $ 46,577.22    $ 287,855.46    $ 180,881.35    $     131,837.19     $ 122,763.08     $ 285,749.75     $ 253,279.01     $ 204,094.80     $ 194,880.64     $ 370,516.13     $ 342,023.30

                                                   Revenue Payments from Contract                     91,021.50                                     306,090.00                                                            306,090.00                                                          316,293.00                        316,293.00

                                                   Less: Expenses Being Paid
                                                   Payroll                            (36,874.92)                     (36,874.92)                   (38,104.08)                     (38,104.08)                           (38,104.08)                       (38,104.08)                       (36,874.92)                       (36,874.92)
                                                   Payroll Taxes                       (1,805.77)                      (1,805.77)                    (1,865.97)                      (1,865.97)                            (1,865.97)                        (1,865.97)                        (1,805.77)                        (1,805.77)
                                                   Rooms Supplies                      (4,154.39)      (4,154.39)      (4,154.39)     (4,154.39)     (4,246.16)      (4,246.16)      (4,246.16)           (4,246.16)       (4,511.21)       (4,511.21)       (4,511.21)       (4,511.21)       (3,410.89)       (3,410.89)       (6,821.79)
                                                   Admin Expenses                        (328.10)        (328.10)        (328.10)       (328.10)       (334.37)        (334.37)        (334.37)             (334.37)         (334.37)         (334.37)         (334.37)         (334.37)         (328.10)         (328.10)         (656.20)
                                                   Marketing Expenses                        -               -               -              -          (125.00)        (125.00)        (125.00)             (125.00)             -                -                -                -                -                -                -
                                                   Repairs and Maintenance             (3,414.96)      (5,414.96)      (5,414.96)     (5,414.96)     (3,464.83)      (3,464.83)      (3,464.83)           (3,464.83)       (3,464.83)       (3,464.83)       (3,464.83)       (3,464.83)       (3,414.96)       (3,414.96)       (6,829.91)
                                                   Utilities                                          (17,900.00)                                                   (17,900.00)                                                            (17,900.00)                                                         (14,900.00)             -
                                                   Information and Technology            (903.75)        (903.75)       (903.75)        (903.75)       (903.75)        (903.75)        (903.75)             (903.75)         (903.75)         (903.75)         (903.75)         (903.75)         (903.75)         (903.75)       (1,807.50)




                        Case 2:21-bk-04096-BKM
                                                   Insurance**                        (18,800.00)      (6,012.12)                                    (6,012.12)                                                            (6,012.12)                                                          (6,012.12)                        (6,012.12)
                                                   Sales Tax Payments                                  (5,746.30)                                    (2,103.47)                                                                             (5,356.58)                                                          (5,535.13)       (5,535.13)
                                                   Management Fees                                     (3,005.00)                                    (7,652.00)                                                            (7,907.00)                                                          (7,907.00)                        (7,652.25)
                                                   Adequate Protection                                                                                              (80,000.00)                                           (80,000.00)                                                         (80,000.00)
                                                   Payments to Critical Vendors       (54,746.30)

                                                   Ending Cash Balance                59,303.43     106,860.31        57,378.42      46,577.22     287,855.46      180,881.35      131,837.19           122,763.08       285,749.75       253,279.01       204,094.80       194,880.64       370,516.13       342,023.30       584,320.72



                                                   *Sources are DIP Accounts, Canyon Bank ($30,331.62) & DIP Loan ($150,000)
                                                   ** 6/17-6/23 Insurance amount is one time only for remaining downpayment on GL & Property Insurance




 Main Document    Page 5 of 5
Doc 128 Filed 07/02/21 Entered 07/06/21 08:30:31
                        Desc
